Title: Attestation to Agreement between the Miamis and Other Tribes, 21 December 1808
From: Jefferson, Thomas,Dearborn, Henry
To: 


                  
                     
                        To whom it may concern
                     
                     
                        21 Dec 1808
                     
                  
                  Whereas it appears by the declareation of Captain Hendrick a Chief and Agent for the Dellaware Indians and is confirmed by the acnowledgement made to me personally by the Little Turtle a Chief of the Miamies, that the said Miamies have granted to the Dellawares, Mohiccaners and Muncies and their descendants forever a certain portion of their Lands on the White River for the sole use and occupation of the said Dellawares Mohiccaners and Muncies—and their descendants for ever, but under the express reservation and condition that neither they the said Dellawares Mohiccaners, and Muncies, nor their descendants shall ever alienate the Lands to any other persons or purposes whatsoever, without the concent of the said Miamies, and the said Chiefs before named having desired me to bear witness to their declarations and acknolegements aforesaid. Now therefore Know ye, that I the said Thomas Jefferson President of the United States do testify that the declarations and acknolegements before mentioned by the said Chiefs of the Dellawares and Miamies before named were made in my presence and on my interrogation in the exact tenor before stated.
                  In witness whereof I have hereunto set my hand at the City of Washington on the 21st. day of December 1808
                  
                     Th: Jefferson 
                     
                     H. Dearborn 
                     
                     Secy. of War
                  
               